        Case 2:20-cv-00173-SMJ      ECF No. 5    filed 06/11/20    PageID.94 Page 1 of 5

                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


1                                                                  Jun 11, 2020
                                                                       SEAN F. MCAVOY, CLERK
2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     BRANDON DAILY,                               No. 2:20-cv-00173-SMJ
5
                                Petitioner,       ORDER SUMMARILY
6                                                 DISMISSING HABEAS CORPUS
                  v.                              PETITION
7
     STATE OF WASHINGTON and
8    JEFFREY UTTECHT,

9                               Respondents.

10

11         Petitioner Brandon Daily, a prisoner at the Coyote Ridge Corrections Center,

12   brings this pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a

13   Person in State Custody, ECF No. 1. The $5.00 filing fee has been paid. Having

14   reviewed the petition and the record in this matter, the Court is fully informed and

15   dismisses the petition because of several deficiencies briefly summarized below.

16                              EXHAUSTION REQUIREMENT

17         Petitioner challenges an unspecified guilty plea in Grant County,

18   Washington. Petitioner does not identify his conviction or his sentence and he

19   indicates that he has not appealed his conviction. ECF No. 1 at 1. He invites the

20   Court to “see case file” but provides no case file. Id.




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 1
        Case 2:20-cv-00173-SMJ      ECF No. 5    filed 06/11/20   PageID.95 Page 2 of 5




1          Before a federal court may grant habeas corpus relief to a state prisoner, the

2    prisoner must exhaust the state court remedies available to him. 28 U.S.C.

3    § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

4    a prisoner give the state courts an opportunity to act on his or her claims before he

5    or she presents those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838

6    (1999). A petitioner has not exhausted a claim for relief so long as he or she has a

7    right under state law to raise the claim by an available procedure. See id.; 28 U.S.C.

8    § 2254(c).

9          To meet the exhaustion requirement, the petitioner must have “fairly

10   present[ed] his claim in each appropriate state court (including a state supreme court

11   with powers of discretionary review), thereby alerting that court to the federal

12   nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513

13   U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to a state court by

14   describing the factual or legal bases for that claim and by alerting the state court “to

15   the fact that the . . . [petitioner is] asserting claims under the United States

16   Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249

17   F.3d 895, 898 (9th Cir. 2001). Mere similarity between a claim raised in a state

18   court and a claim in a federal habeas corpus petition is insufficient. Duncan, 513

19   U.S. at 365–66.

20         Furthermore, to fairly present a claim, the petitioner “must give the state




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 2
        Case 2:20-cv-00173-SMJ      ECF No. 5    filed 06/11/20   PageID.96 Page 3 of 5




1    courts one full opportunity to resolve any constitutional issues by invoking one

2    complete round of the State’s established appellate review process.”

3    O’Sullivan, 526 U.S. at 845. Once a federal claim has been fairly presented to the

4    state courts, the exhaustion requirement is satisfied. See Picard v. Connor, 404

5    U.S. 270, 275 (1971). It appears from the face of the petition and the attached

6    documents that Petitioner has not exhausted his state court remedies as to each of

7    his grounds for relief. See ECF No. 1. Indeed, Petitioner affirmatively represents

8    that he did not exhaust his state court remedies by appealing his conviction. Id. at 2.

9              GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

10         Throughout the grounds for relief set out in his petition, Petitioner argues that

11   the State of Washington has no jurisdiction to decide federal constitutional matters.

12   Id. at 5–13, 17–19. It has long been settled that state courts are competent to decide

13   questions arising under the U.S. Constitution. See Baker v. Grice, 169 U.S. 284,

14   291 (1898) (“It is the duty of the state court, as much as it is that of the federal

15   courts, when the question of the validity of a state statute is necessarily involved, as

16   being in alleged violation of any provision of the federal constitution, to decide that

17   question, and to hold the law void if it violate that instrument.”); see also Worldwide

18   Church of God v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state

19   courts are as competent as federal courts to decide federal constitutional matters).

20   Petitioner’s arguments to the contrary are meritless.




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 3
        Case 2:20-cv-00173-SMJ         ECF No. 5   filed 06/11/20   PageID.97 Page 4 of 5




1          Petitioner also asserts that the Washington State Constitution contradicts the

2    U.S. Constitution regarding the Fifth Amendment right to “presentment or

3    indictment of a Grand Jury.” Id. at 17. He claims “no bill of indictment” was brought

4    against him, rendering his arrest, conviction, and imprisonment illegal. Id.

5    Petitioner seems to argue that because the state courts have defied “federally

6    established procedures and processes for the adjudication of crimes,” only “a court

7    of federal jurisdiction” has jurisdiction over his claims. Id.

8          As the U.S. Supreme Court stated long ago, “Prosecution by information

9    instead of by indictment is provided for by the laws of Washington. This is not a

10   violation of the Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86

11   (1928). There is no federal constitutional violation when a prosecuting attorney’s

12   criminal information is substituted for the grand jury’s indictment. See Hurtado v.

13   California, 110 U.S. 516 (1884) (rejecting the claim that an indictment is essential

14   to due process of law and that a state violates the Fourteenth Amendment by

15   prosecuting a defendant with a criminal information). Petitioner’s assertions to the

16   contrary are legally frivolous.

17         Because it plainly appears from the petition and accompanying documents

18   that Petitioner is not entitled to relief in this Court, IT IS HEREBY ORDERED

19   that the petition, ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules

20   Governing Section 2254 Cases in the United States District Courts. All pending




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 4
        Case 2:20-cv-00173-SMJ     ECF No. 5    filed 06/11/20   PageID.98 Page 5 of 5




1    motions are DENIED AS MOOT.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

3    enter judgment, provide copies to Petitioner, and close the file. The Court certifies

4    that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

5    taken in good faith and there is no basis upon which to issue a certificate of

6    appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

7    appealability is therefore DENIED.

8          DATED this 11th day of June 2020.

9                       _________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION – 5
